DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-16, 19 and 20 are pending. Claims 1-9 and 12-14 are withdrawn. Claims 10, 11, 15, 16, 19 and 20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 11, 15, 16, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The amendments to claims 10 and 15 necessitate the new written description rejections presented below. The original disclosure fails to provide written description support for an embodiment 
The Examiner would like to point out that if the above is the intended interpretation then Talwar et al. (U.S. Pat. No. 7154066) would be relevant to the claims as it discloses the need for adjusting movement speed inversely to location of a laser being irradiated to a spinning wafer (column 18, lines 16-28).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 10, 11, 15, 16, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
	Claims 10 and 15 recite “a length side of the rectangular area is smaller than a radius of the substrate”. However, the original disclosure fails to support this new recitation that the length side of the rectangular area is smaller than a radius of the substrate. This limitation would mean that the entire substrate is not treated with the laser while the substrate is rotated and the laser is linearly irradiated. However, the original disclosure makes clear that the entire surface to the edge of the substrate is irradiated with the laser; therefore, the length side of the rectangular area is not smaller than the radius of the substrate (see Figure 6 and 0073). Therefore, claims 10 and 15 fail to comply with the written description requirement. Claims 11, 16, 19 and 20 depend from claim 10 or 15 and fail to comply with the written description requirement for the same reasons.

Conclusion
	Claims 1-16, 19 and 20 are pending. 
Claims 1-9 and 12-14 are withdrawn. 
Claims 10, 11, 15, 16, 19 and 20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
February 11, 2021            Primary Examiner, Art Unit 1796